230 F.2d 174
GEORGE KOCH SONS, Inc., Appellant,v.James L. RICHARDSON, Appellee.
No. 12521.
United States Court of Appeals Sixth Circuit.
Feb. 11, 1956.

Smith & Smith, Louisville, Ky., for appellant.
Boehl, Stopher, Kilgarriff, Graves & Deindoerfer, Louisville, Ky., for appellee.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This is an appeal by the defendant in a personal injury action from a judgment for $20,285 entered on the verdict of a jury;


2
And it appearing from the printed briefs and oral arguments of attorneys for the parties and from the record in the case, all of which have been duly considered by this court, that there was no prejudicial error committed by the trial judge in permitting the witness, Abney, who was an expert in his filed, to testify from personal observation of the appellee that the latter was apparently incapacitated to perform satisfactorily the work of a welder, after the accident caused by the negligence of an employee of appellant;


3
And it appearing that the trial judge did not commit prejudicial error in the instructions concerning the compensatory damages to be awarded appellee in event the jury should find in his favor;


4
And it appearing further, from the entire testimony in the case, including that of physicians called on behalf of both appellant and appellee, concerning the nature and extent of appellee's injuries, that the verdict clearly may not be said to have been so excessive and without support in the evidence that the failure of the trial judge to set it aside constituted an abuse of discretion; but, to the contrary, this court considers that there was sufficient evidence to support the verdict on the issue of damages;


5
And it appearing also that no prejudicial error is apparent in viewing the entire conduct of the trial;


6
The judgment of the district court is affirmed; and it is so ordered.